Exhibit 10-C

SUMMARY COMPENSATION SHEET

 

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers and directors.

 

1. 2015 Base Salary

 

The Committee increased the base salary of Mr. Scibetta to reflect his increased
responsibilities, and his achievements related to successfully managing our
inventories and our new product initiatives. The following base salaries are
effective for the Company’s named executive officers for fiscal 2015:

 

        
Name  
Title   Base
Salary                 Clifton E. Sifford   President, Chief Executive Officer
and Chief Merchandising Officer   $ 575,000                 W. Kerry Jackson  
Senior Executive Vice President, Chief Operating and Financial Officer and
Treasurer   $ 520,000                 Timothy T. Baker   Executive Vice
President -
Store Operations   $ 500,000                 Carl N. Scibetta   Executive Vice
President – General Merchandise Manager   $ 400,000                 Kathy A.
Yearwood   Senior Vice President – Controller and Chief Accounting Officer   $
225,000                

 

2. Grants of Restricted Stock and Stock Options

 

The Committee approved grants of restricted stock to all of the Company's named
executive officers and other key personnel under the Shoe Carnival, Inc. 2000
Stock Option and Incentive Plan. Grants to the Company's named executive
officers were as follows:

 

Name Shares Awarded Clifton E. Sifford   30,868 W. Kerry Jackson   20,579
Timothy T. Baker   16,433 Carl N. Scibetta   16,433 Kathy A. Yearwood   8,232

 

The restricted shares will vest upon the achievement of specified levels of
annual earnings per diluted share during a six-year period.

 

3. Annual Incentive Compensation for Fiscal 2015

 

The Committee established the performance criteria and targets for the fiscal
2015 bonus payable in fiscal 2016 under the Company's 2006 Executive Incentive
Compensation Plan. The performance criterion is operating income before bonus
expense. Subjective factors based on an executive's individual performance can
reduce an executive's

 



 

bonus. As Chief Executive Officer, Mr. Sifford's bonus target is 80% of his
salary but he can earn up to 125% of his salary if all performance targets are
met. The bonus target for Messrs. Baker, Jackson, and Scibetta is 60% of their
salary but they can earn up to 100% of their salary if all performance targets
are met. The bonus target for Ms. Yearwood is 40% of her base salary but she can
earn up to 60% of her salary if all performance targets are met.

 

4. Director's Compensation

 

The Company pays to non-employee Directors an annual cash retainer of $45,000.
Committee chairs receive an additional annual cash retainer as follows: $15,000
for the Audit Committee and $7,500 each for the Compensation Committee and the
Nominating and Corporate Governance Committee. The Company’s Lead Director
receives additional annual compensation of $3,000. All amounts paid to the
non-employee Directors are to be paid quarterly in arrears. The Company also
reimburses all Directors for all reasonable out-of-pocket expenses incurred in
connection with meetings of the Board.

 

Non-employee Directors will annually receive restricted shares valued at $45,000
as of the date of grant under the 2000 Plan. The restrictions on the shares
lapse on January 2nd of the year following the year in which the grant was made.

 



